47 U.S. 1 (____)
6 How. 1
BENJAMIN G. SIMS, PLAINTIFF IN ERROR,
v.
THOMAS HUNDLEY.
Supreme Court of United States.

*5 It was argued by Mr. Bibb, for the plaintiff in error, no counsel appearing for the defendant in error.
Mr. Chief Justice TANEY delivered the opinion of the court.
This case is brought up by writ of error directed to the Circuit Court of the United States for the Southern District of Mississippi, upon a judgment obtained by the defendant in error against the plaintiff for the amount of four notes, dated May 2, 1835, indorsed by the plaintiff in error to the defendant; and also for one other note drawn by the former in favor of the latter, dated December 14, 1835.
It appears by the record that three questions of law were raised at the trial, which are now before this court upon the writ of error, the testimony as to the residence of the plaintiff upon the plea of non assumpsit having been properly refused.
The first point relied on as a defence to the action was, that the notes above mentioned were all indorsed and delivered by Sims to Hundley in payment for slaves brought by Hundley into the State of Mississippi as merchandise, and there sold to Sims; and that the sale of slaves so brought into the State was prohibited by the constitution of Mississippi, and the contract therefore illegal and void.
This question was decided in the case of Groves v. Slaughter, *6 15 Pet. 449, and again in the two cases of Rowan v. Runnels, at the last term, 5 Howard, 134. And it is the settled law in this court, that contracts of this description, made at the time when these notes bear date, were valid, and not prohibited by the constitution of Mississippi.
The point next in order is presented by the exception taken to the refusal of the court to continue the case to another term, upon the affidavit filed by the plaintiff in error. But this point, also, has been long settled; and it has always been held in this court, that the continuance of a cause, or the refusal to continue, rests in the sound discretion of the court in which the motion is made, and cannot be reviewed by writ of error. Marine Ins. Co. of Alexandria v. Hodgson, 6 Cranch, 206, 217, 218.
The remaining point, and the only one relied on in the argument here, is the exception taken to the admission in evidence of the protest and statement of notices given to the plaintiff in error,  the said protest and statement being certified under the notarial seal, and verified by the affidavit of the notary. This, however, like the two preceding points, has been already decided by this court; and this case cannot be distinguished from the case of Brandon v. Loftus, 4 Howard, 127.
It is true, that, upon general principles of commercial law, the certificate would not be admissible. But it is made evidence by the statute of Mississippi, and the rules of evidence prescribed by the statute of a State are always followed by the courts of the United States, when sitting in the State, in commercial cases as well as in others.
The judgment of the Circuit Court is therefore affirmed.

Order.
This cause came on to be heard on the transcript of the record from the Circuit Court of the United States for the Southern District of Mississippi, and was argued by counsel. On consideration whereof, it is now here ordered and adjudged by this court, that the judgment of the said Circuit Court in this cause be and the same is hereby affirmed, with costs and damages at the rate of six per centum per annum.